DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: for independent claims 1, 12 and 15, US 2015/0138618 (Hamamoto) and US 2008/0084605 (Rothenberg) represent the closest prior art. Hamamoto and Rothenberg both teach bam combining with pick off mirrors (Hamamoto fig. 1, 71 and Rothenberg fig. 1, 59) with a wavefront sensor (Hamamoto fig. 1, 80 and Rothenberg fig. 1, 35) with a processor configured to adjust the phase of multiple amplified beams (Hamamoto fig. 1, 50 and Rothenberg fig. 1, 14). Hamamoto further teaches multiple wavelengths (fig. 1).  Neither Hamamoto nor Rothenberg teach the MEMS micro-mirror array in combination with the additional elements of claim 1. While MEMS micro-mirror arrays are generally known (see for example US 10,444,492), there is no clear suggestion or motivation to combine a micro-mirror array with the prior art in Hamamoto or Rothenberg. The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828